                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 DOUGLAS CORNELL JACKSON,
     Plaintiff,

 v.                                                   Case No. 2:18-cv-15

 UNKNOWN PERALA, et al.,                              HONORABLE PAUL L. MALONEY
     Defendants.
 ____________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed an

Emergency Motion to Stop Threats of Death, Physical Harm and Other Harassment During the

Pendency of this Civil Action by Prison Guard Douglas Black. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on January 17, 2019, recommending

that this Court deny the motion. The Report and Recommendation was duly served on the parties.

On February 14, 2019, the Magistrate Judge granted a request by Plaintiff for an extension of the

deadline to file objections. However, no objections have been filed. See 28 U.S.C. § 636(b)(1).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 41) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Emergency Motion to Stop Threats of Death,

Physical Harm and Other Harassment During the Pendency of this Civil Action by Prison Guard

Douglas Black (ECF No. 39) is DENIED.


Dated: March 22, 2019                                         /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
